Opinion of the Court by
Judge Robertson:
The appellee’s minor son had no. authority to sell, and this the appellant knew; and he was therefore liable to the appellee for *613the market value of the cattle thus converted by a constructive fraud to his own use, subject to a credit for the amount paid to the appellee. The appellee had a right to maintain his action, as brought, for that balance. And the verdict and judgment are for no more than the maximum amount authorized by the testimony. Nor do we perceive any error in instructing or refusing to instruct the jury.
Scott, for appellant.
McManama, for appellee.
Wherefore the judgment is affirmed.